Exhibit 10.2






Fair Isaac Corporation
2012 Long-Term Incentive Plan
Director Restricted Stock Unit Award Agreement


Terms and Conditions* 


1.
Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Director Restricted Stock Unit Award Agreement
(the “Agreement”) and subject to the terms and conditions of the Plan, an Award
of the number of Stock Units (the “Units”) specified on the cover page of this
Agreement. Each Unit represents the right to receive one Share and will be
credited to an account in your name maintained by the Company or its agent. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured obligation of the
Company.



2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be assigned or transferred other than (i) a transfer upon your death in
accordance with your will, by the applicable laws of descent and distribution or
pursuant to a beneficiary designation submitted in accordance with Section 6(d)
of the Plan (to the extent such designation is valid under applicable law), (ii)
pursuant to a qualified domestic relations order, or (iii) by gift to any
“family member” (as defined in General Instruction A.1(a)(5) to Form S-8 under
the Securities Act of 1933). Following any such transfer, this Award and the
Units subject to this Award shall continue to be subject to the same terms and
conditions that were applicable to them immediately prior to the transfer. The
Units and the right you or your permitted transferee has to receive Shares in
settlement of the Units under this Agreement shall be subject to forfeiture as
provided in Section 4 of this Agreement until satisfaction of the vesting
conditions set forth in Section 3 of this Agreement.



3.
Vesting of Units.



(a)Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest in the numbers and on the dates specified in the vesting schedule on the
cover page of this Agreement.


(b)Accelerated Vesting. Vesting of the Units will be accelerated if your Service
to the Company or any Affiliate terminates because of your death or Disability,
as provided in Section 6(e)(2) of the Plan. Vesting will also be accelerated
under the circumstances described in Section 13(d) of the Plan or upon a Change
in Control and may be accelerated by action of the Committee in accordance with
Section 3(b)(2) of the Plan.


4.
Service Requirement. Except as otherwise provided in accordance with Section
3(b) of this Agreement, if you cease to be a Service Provider prior to the
vesting date(s) specified on the cover page of this Agreement, you will forfeit
all unvested Units.



5.    Settlement of Units. After any Units vest pursuant to Section 3 of this
Agreement, the Company shall, as soon as practicable (but in any event within
the period specified in Treas.










                                                     


*
To the extent any capitalized term used in this Agreement is not defined, it has
the meaning assigned to it in the Plan as the Plan currently exists or as it is
amended in the future.









1

--------------------------------------------------------------------------------

Exhibit 10.2




Reg. § 1.409A-1(b)(4) to qualify for a short-term deferral exception to Section
409A of the Code), cause to be issued and delivered to you, or to your validly
designated beneficiary or estate in the event of your death, one Share in
payment and settlement of each vested Unit. Delivery of the Shares shall be
effected by the electronic delivery of the Shares to a brokerage account
designated by you and acceptable to the Company, or by another method provided
by the Company, and shall be subject to compliance with all applicable legal
requirements, including compliance with the requirements of applicable federal
and state securities laws, and shall be in complete satisfaction and settlement
of such vested Units.


6.
Withholding Taxes. Provided you are a U.S. based director, you are responsible
for paying any withholding taxes that may be due as a result of the issuance of
Shares pursuant to the settlement of the Units. The Company will not withhold
any taxes on your behalf.



7.
No Shareholder Rights Before Settlement. The Units subject to this Award do not
entitle you to any rights of a shareholder of the Company. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Award unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5 of this Agreement.



8.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



9.
Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



10.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You understand and agree that you should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.



11.
Choice of Law and Venue. This Award and Agreement will be interpreted and
construed in accordance with and governed by the laws of the State of Minnesota,
and all Participants agree to the exclusive venue and jurisdiction of the State
and Federal Courts located in Hennepin County, Minnesota and waive any objection
based on lack of jurisdiction or inconvenient forum. Any action relating to or
arising out of this Plan must be commenced within one year after the cause of
action accrued.



12.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



13.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an exemption from any registration, qualification or
other legal requirement applicable to the Shares, the Company shall not be
required to deliver any Shares issuable upon settlement of the Units prior to
the completion of any registration or qualification of the shares under U.S.
federal, state or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. You understand that the Company is
under no obligation to register or qualify the Shares with the SEC or any state
or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Agreement
without your consent to the extent necessary to comply with securities or other
laws applicable to the issuance of the Shares.





2

--------------------------------------------------------------------------------

Exhibit 10.2




14
Insider Trading Policy. You acknowledge that you are subject to the Company’s
insider trading policy as set forth in the “Statement of Company Policy as to
Trades in the Company’s Securities By Company Personnel and Confidential
Information” and that you are responsible for ensuring compliance with the
restrictions and requirements therein.



15.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



16.
Electronic Delivery and Participation. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.



17.
Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).18.     Waiver. You acknowledge that a
waiver by the Company of breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by you or any other Participant.



19
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



By accepting this Award in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.






Rev 2/15/2017






3